Citation Nr: 0122686	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
right hand injury, based on an initial determination.  

2. Entitlement to a rating in excess of 10 percent for 
chronic low back disorder with radiculopathy, based on an 
initial determination.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from September 1977 
to December 1998.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In June 2001, the veteran testified 
before the undersigned during a travel board hearing.  

The Board notes that the veteran had perfected an appeal for 
a compensable rating for service-connected gastroesophageal 
reflux disease.  In a May 2001 rating decision, the RO 
granted a 10 percent evaluation for the disorder, with an 
effective date from December 1998.  At his travel board 
hearing, the veteran withdrew from appellate consideration 
the issue of a higher disability rating for gastroesophageal 
reflux disease.  As such, this issue is no longer before the 
Board.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.  

2. Residuals of a right hand injury include a normal clinical 
evaluation of the veteran's right hand, without X-ray 
evidence of abnormality; and do not reflect favorable or 
unfavorable ankylosis.  

3. Chronic low back disorder with radiculopathy is manifested 
by mild anterior osteophytes, mild diffuse disk bulge at 
L2-3, a small central disk protrusion at L5-S1, and 
degenerative changes at the L3-4 bodies and finding 
reflecting a herniated L5 intervertebral disk with S1 
radiculopathy of the right leg, resulting in no more than 
moderate symptomatology with recurrent attacks.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
residuals of a right hand injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5223 
(2000).  

2. The criteria for an initial rating of 20 percent for a low 
back disorder, effective from December 10, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In response to the veteran's request for an increased rating, 
he was scheduled for and completed VA medical examinations in 
March 1999.  A rating decision in April 1999 denied increased 
ratings, and the veteran was informed by the RO in April 1999 
if the evidence necessary to complete his claim.  The 
statement of the case, issued in March 2000 likewise provided 
the veteran with the law and regulations and discussing the 
reasons for the denial.  Additional VA and private medical 
records were obtained, and the veteran was provided with 
pertinent information regarding his claim in a supplemental 
statement of the case dated in May 2001.  The record reflects 
that the veteran has been informed of the requirements for 
the benefits sought on appeal.  There is no outstanding 
information or evidence which should be obtained.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  

Factual Background

A review of the record reflects that in December 1998, the 
veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) in which he filed 
claims for service connection, inter alia, for residuals of a 
right hand injury and a low back disorder.  

In March 1999, the veteran underwent a VA orthopedic 
examination.  The veteran reported suffering a fracture of 
the third and fifth fingers of his right hand as well as an 
injury to his low back, both occurring while he was in 
service.  He indicated that he suffered from chronic low back 
pain, and that an magnetic resonance imaging (MRI) had 
revealed degenerative desiccation of the lumbar spine and a 
small disk herniation at the L5-S1 level.  The veteran 
reported that he had undergone epidural blocks, without 
significant results.  In addition, he indicated that his back 
pain radiated down his right leg, and that this limited his 
functional ability.  With respect to the fractures of the 
right hand, the veteran had no active complaints, except for 
occasional soreness with weather changes.  

On clinical evaluation, with respect to the veteran's lumbar 
spine, a decrease in the lumbar lordotic curvature was 
observed.  There was no muscle atrophy.  Range of motion 
studies revealed that flexion was to 40 degrees, extension to 
5 degrees, bilateral lateral bending to 20 degrees, and 
rotation to 10 degrees.  Straight leg raise was negative 
bilaterally.  As for the right hand, there was no bony 
atrophy of the third or fifth fingers.  In addition, there 
was no swelling or inflammation, with a full active range of 
motion of the metacarpophalangeal (MCP) joints, proximal 
interphalangeal (PIP) joints, and distal interphalangeal 
(DIP) joints.  Bilateral hand range of motion reflected 
hyperextension to 70 degrees, palmar flexion to 90 degrees, 
ulnar deviation to 30 degrees, radial deviation to 20 
degrees, and abduction to 20 degrees.  

The diagnosis included a history of chronic low back pain 
with radiation to the right lower extremity.  The examiner 
further reported that with flare-ups, the veteran could have 
decreased range of motion but this could not be quantified 
without examination at that time.  Additionally, with respect 
to the fractures of the veteran's right hand, there were no 
significant physical findings.  

In May 2000, the RO received a copy of prescription form, 
dated in September 1999, from Larry Labul, D.O.  Dr. Labul 
noted that the veteran was not to be involved in an 
occupation that required him to lift over 20 pounds or 
required him to be lifting objects over his head.  It was 
also noted that the veteran should be allowed frequent rest 
breaks for his chronic back and shoulder pain.  

In June 2000, the veteran was medically examined for VA 
purposes.  He reported that he had not been absent from work 
due to his back, but that he was restricted from lifting over 
20 pounds.  He was a software engineer.  The veteran 
indicated that he could stand for about 15 minutes, before 
his right gluteal area would become numb.  He could walk less 
than one-half mile, and that doing so resulted in pain in his 
right leg.  When traveling, he used a lumbosacral support, 
and he had pain in his back upon coughing, sneezing, or 
Valsalva's maneuver.  He had been treated with epidural 
steroids, in addition to using a TENS (transcutaneous 
electrical nerve stimulation) unit, but that these had 
provided little relief.  

On clinical evaluation of the low back, there was slight 
flattening of the lumbar curve.  There was tenderness on 
palpation of the lower lumbar spinous processes and the 
associated paravertebral musculature on the right.  There was 
tenderness on palpation of the right sacroiliac joint and 
over the gluteal area.  Straight leg raising on the right 
could be carried to 45 degrees, at which time the veteran 
experienced pain in the low back and right leg.  Straight leg 
raising could be carried on the left to 80 degrees, at which 
time he experienced low back and right leg pain.  There was 
no sensory or motor deficit of either lower extremity.  
Flexion of the lumbar spine was to 65 degrees, extension to 
10 degrees, and side bending to 30 degrees on the right and 
25 degrees on the left.  Rotation was 20 degrees bilaterally.  

Clinical evaluation of the right hand revealed no deformity.  
On palpation of the fifth metacarpal, there was no palpable 
deformity.  There was no crepitus on palpation of the MCP 
joint on active motion.  Tinel's sign was negative at the 
wrist, as was Phalen's sign.  There was slight hypoesthesia 
of the right hypothenar eminence which did not extend into 
the finger.  On motion testing of the right hand, flexion of 
the MCP joint was to 90 degrees, with hyperextension to 10 
degrees.  

The diagnoses were a normal right hand, without X-ray 
evidence of abnormality, and herniated L5 intervertebral disk 
with S1 radiculopathy of the right leg.  The examiner further 
reported, with respect to the back, that during flare-ups of 
symptoms, which could occur with varying frequency, the 
physical findings of the examination could be altered.  
Quantification of such changes would require an examination 
during flare-ups.  Otherwise, painful symptoms such as were 
described by the veteran would require him to expend extra 
energy in completing tasks and hence would lead to early 
fatigue, weakened movements and ultimately to a loss in 
coordination.  

VA Medical Center (VAMC) Syracuse treatment records include a 
MRI report in November 2000, which revealed mild anterior 
osteophytes at all levels of the lumbar spine, degenerative 
endplate changes at the anterior superior aspect of the L3-4 
bodies, mild diffuse disk bulge asymmetric to the left at L2-
3, central annular tear and a small central disk protrusion 
at L5-S1, and a spinal canal that appeared congenitally 
diminutive.  A subsequent treatment note that same month, 
indicated that the MRI had been reviewed by a physician, and 
that there was not a significant disc bulge, and it was 
agreed that the veteran would attempt to manage the bulge 
with increased physical activity and weight loss.  A 
treatment note in December 2000, reflected that the veteran's 
grip was strong and equal bilaterally.  Straight leg 
extensions were to 75 degrees bilaterally.  In March 2001,he 
was noted to be using a TENS unit and taking Ibuprofen.  

In June 2001, the veteran testified before the undersigned 
during a travel board hearing.  With respect to his low back, 
the veteran reported that he had used a TENS unit since March 
or April 1999 to control muscle spasms, and that he wore the 
unit every other day, all day, expect when he slept at night.  
He had received a series of four epidural injections, but 
that the injections had been stopped because they were not 
providing him with any relief.  He had been taking Ibuprofen 
and muscle relaxants, but they had caused gastric problems 
and he had stopped taking them.  Additionally, the veteran 
complained of radiating pain and numbness in his right leg, 
if he sat or stood for too long.  Furthermore, the pain and 
numbness in his leg occurred every other day, especially if 
he overextended himself.  He had undergone neurological 
testing, and there had been no damage to his right leg.  He 
also indicated having been treated at a pain management 
clinic at the VAMC Syracuse.  With respect to his right hand, 
the veteran stated that his right hand became cramped and 
numb, and he would lose strength every now and then when he 
used hand tools, typed, or wrote.  More often than not he had 
pretty good days with his right hand.  He had been told that 
he suffered from carpal tunnel syndrome in the right arm and 
hand.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

A.  Residuals of a Right Hand Injury

Limitation of function of the fingers is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5216 to 5227 (2000).  
Codes 5216 to 5219 set forth the criteria for rating 
unfavorable ankylosis of multiple fingers.  Codes 5220 to 
5223 set forth the rating criteria for favorable ankylosis of 
multiple fingers.  Codes 5224 to 5227 set forth the rating 
criteria for ankylosis of individual fingers.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules will be observed: (1) Ankylosis of both the 
MCP and PIP joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) Ankylosis 
of both the MCP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis; (3) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
MCP joint of other digits.  38 C.F.R. § 4.71a, Multiple 
Fingers: Unfavorable and Favorable Ankylosis, Notes (1) 
through (4) (2000).

The veteran's right hand disability, has been evaluated 
pursuant to 38 C.F.R. § 4.71a, DC 5223, which refers to 
favorable ankylosis of two digits of one hand.  Under DC 
5223, favorable ankylosis of the middle and little finger is 
indicative of a 10 percent rating.  This is the highest 
rating under this Code.  The rating code description notes 
that it applies to limited motion permitting flexion of the 
tips to within 2 inches (5.1 cms) of the transverse fold of 
the palm.  Limitation of less than 1 inch (2.5 cms) in either 
direction is not considered disabling.  The Board has also 
considered the veteran's disability under DCs 5226 and 5227 
for ankylosis of the middle finger and ankylosis of the 
little finger, which warrant a maximum 10 percent and 
noncompensable rating, respectively.  

Following a review of the evidence and pertinent regulations, 
the Board finds the veteran's service-connected residuals of 
a right hand injury does not warrant a compensable 
evaluation.  

In reaching this conclusion, the Board is cognizant that VA 
examinations of the veteran's right hand have not revealed 
any evidence of arthritis, or limitation of motion of the 
hand or fingers.  In fact, during the most recent examination 
in June 2000, the examiner found the veteran to have a normal 
right hand without evidence of disability.  During his travel 
board hearing, the veteran testified that his right hand 
became cramped and numb every now and then when he used hand 
tools, or when he did any writing or typing.  He indicated 
that more often than not he had pretty good days with his 
right hand.  The veteran also reported having been diagnosed 
with carpal tunnel syndrome.  The Board thus finds, based on 
the objective medical evidence, that there is no abnormality 
of the veteran's right hand.  

Nevertheless, our inquiry does not end there. As noted above, 
the veteran contends that his right hand becomes cramped and 
numb, and loses strength with certain activities.  In this 
regard, the Board has considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the Court held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
and the effects of pain and other symptoms on use, and of 
flare-ups.  The Board is also cognizant, however, that 
adequate pathology must support the veteran's complaints of 
pain and discomfort.  In this instance, as noted above, 
during the veteran's most recent VA examination, no 
abnormalities associated with his right hand or fingers were 
found.  As such, the examiner did not comment on the 
probability of functional loss during flare-ups, presumably 
due to a normal examination.  

In any event, the Board has considered pain and functional 
loss in evaluating the veteran's disability, but finds 
without objective or diagnostic evidence of abnormality, the 
veteran does not warrant a compensable evaluation for 
residuals of a right hand injury under DeLuca, supra.  
Therefore, the Board concludes that the veteran's disability 
picture best approximates a noncompensable rating for 
residuals of an injury to the right hand, and as such the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 4.71a, DCs 5223, 5226, and 5227 (2000).

The Board also recognizes that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court held that, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran is receiving a noncompensable rating for his 
service-connected residuals of a right hand injury.  The 
effective date of the grant was the date of the veteran's 
claim, which was December 1998.  Upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection, have his residuals from a right hand injury been 
more disabling than as currently rated under the present 
decision.  

In reaching this decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  This includes consideration of whether a 
higher evaluation is warranted on an extra-schedular basis.  
However, the Board finds that the evidence in this case does 
not present an unusual or exceptional disability picture so 
as to render impractical the application of the regular 
schedular standard and to warrant referral for assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no showing that the 
disability has caused marked interference with employment or 
necessitated frequent hospitalization. See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

B.  Low Back Disability

The veteran's low back disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, DC 5293.  Under this 
Code, intervertebral disc disease warrants a 20 percent 
evaluation if it is moderate with recurring attacks.  A 40 
percent evaluation is warranted if it is severe with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted if it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
This is the highest rating under this Code.  

There are other Codes for evaluating the lumbar spine.  
However, in this instance, the evidence does not demonstrate 
vertebral fracture or ankylosis under DCs 5285, 5286, and 
5289.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Upon consideration of the evidence of record, the Board 
concludes that the veteran's low back disability meets the 
criteria for a 20 percent rating indicative of moderate 
symptoms with recurring attacks.  In reaching this 
conclusion, the Board is cognizant that the veteran has 
consistently complained of low back pain, with radiation into 
his right leg, especially when he overextends himself 
physically.  In addition, the veteran has reported suffering 
from fatigue associated with his back pain, and indicated 
that he had been treated with epidural steroids, with little 
relief, and currently uses a TENS unit to combat muscle 
spasms.  The Board is cognizant that medical records 
associated with the veteran's limited epidural treatments are 
not of record.  However, the Board accepts that the veteran 
did in fact receive such treatments.  

During the veteran's most recent VA examination in June 2000, 
there was tenderness on palpation of the low back, with 
bilateral straight leg raising resulting in back and right 
leg pain.  There was no sensory or motor deficit of either 
lower extremity, and range of motion testing revealed flexion 
to 65 degrees and extension to 10 degrees.  The examiner's 
diagnoses was herniated L5 intervertebral disk with S1 
radiculopathy of the right leg.  Additionally, an MRI of the 
veteran's back in November 2000 revealed a mild diffuse disk 
bulge at L2-3 and a small central disk protrusion at L5-S1, 
with osteophytes, and degenerative changes evident at the L3-
4 bodies.  That same month, November 2000, a VA physician, in 
reviewing the MRI study, noted that there was no evidence of 
significant disc bulge, and it was agreed that the veteran 
would attempt to manage the bulge with increased physical 
activity and weight loss.  His symptoms were reported as 
occasional right thigh and great toe numbness.  

In this instance, the medical evidence reflects abnormal 
changes in the veteran's lumbar spine.  Given the objective 
medical evidence, along with the veteran's consistent 
credible complaints of low back pain, the Board concludes 
that the disability picture more nearly approximates the 
criteria for a 20 percent rating under DC 5293, reflective of 
moderate intervertebral disc syndrome with recurrent attacks.  
38 C.F.R. § 4.7.  Such a rating is in line with a 20 percent 
evaluation under DC 5295 for lumbosacral strain, in which the 
criteria include muscle spasms with extreme forward bending 
with loss of lateral spine motion.  

The Board has also considered whether the veteran warrants an 
increase to 40 or 60 percent under DC 5293 for severe or 
pronounced intervertebral disc syndrome.  In this instance, 
the objective medical evidence fails to demonstrate evidence 
of severe or pronounced intervertebral disc syndrome, 
especially in light of the evidence of record, to include 
diagnostic studies reflective of insignificant disc bulging, 
and range of motion studies that allow for forward flexion to 
65 degrees.  Additionally, the veteran was advised to 
increase his activity and lose weight to help deal with his 
slightly bulging discs.  Furthermore, evidence does not 
reflect pronounced neurological symptomatology, such as an 
absent ankle jerk.  Therefore, after careful review, the 
Board finds that the evidence of record does not support an 
increased rating under DC 5293 to 40 percent or 60 percent.  

The Board has also considered whether a higher evaluation is 
in order based on a greater limitation of motion due to pain 
on use, including during flare-ups.  See DeLuca, supra.  A 
precedential opinion of the VA General Counsel has held that 
a disability involving intervertebral disc syndrome must be 
evaluated under the criteria discussed in DeLuca. VAOPGCPREC 
36-97 (Dec. 12, 1997).  As noted above, the veteran has 
complained of pain, weakness, fatigue, and lack of endurance 
associated with his low back.  These symptoms were reported 
to occur especially with increased activity.  

We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned based upon the worst possible symptoms found or 
described in an extensive medical record.  The Board notes 
that the higher of two ratings is to be assigned only where 
the overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, and given that the next higher rating for 
the veteran's low back disorder would reflect a "severe" 
disability, which the evidence of record does not 
demonstrate, it is the Board's judgment that the currently 
assigned 20 percent rating best reflects the veteran's low 
back disorder.

The Board also has considered the veteran for a separate 
rating for arthritis of lumbar spine under VAOPGCPREC 9-98 
(Aug. 14, 1998).  As noted above, there were degenerative 
changes at the L3-4 bodies.  The Board notes that, under DC 
5003, "Arthritis, degenerative (hypertrophic or 
osteoarthritis)," degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the criteria for a compensable 
evaluation for limitation of motion are not met, a 10 
percent, or possibly 20 percent, evaluation is assigned for 
each major joint or group of minor joints affected by 
limitation of motion.  In reviewing VAOPGCPREC 9-98, we note 
that, with respect to arthritis, the General Counsel held 
that, if a veteran's disability is rated under a code that is 
not predicated upon limitation of motion, but the veteran 
does evidence limited motion and X-ray findings of arthritis, 
he may be additionally compensated with a separate rating for 
arthritis.  With respect to the veteran's case, we note that 
he is currently rated under DC 5293 for intervertebral disc 
syndrome, which is a code predicated on limitation of motion.  
See VAOPGCPREC 36-97, supra.  Therefore, VAOPGCPREC 9-98 
cannot be applied to result in an additional rating for 
arthritis in the veteran's case.  

The Board fully acknowledges the veteran's pain with respect 
to the disability attributable to his low back disability, 
with the associated disc bulges and degenerative changes.  
However, in the absence of additional objective findings, 
entitlement to a rating greater than 20 percent has not been 
shown within the record, and it therefore does not more 
nearly approximate the criteria for the next higher 
evaluation, especially in light of the clinical findings.  38 
C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence supports a 20 percent 
evaluation for the veteran's low back disorder.  38 C.F.R. 
§4.71a, DC 5293 (2000).

In reaching this decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition.  Schafrath, supra.  This includes consideration of 
whether a higher evaluation is warranted on an extra-
schedular basis.  However, the Board finds that the evidence 
in this case does not present an unusual or exceptional 
disability picture so as to render impractical the 
application of the regular schedular standard and to warrant 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), as there is no showing that 
the disability has caused marked interference with employment 
or necessitated frequent hospitalization.  See Bagwell, 
Floyd, Shipwash, supra.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, supra.  

Finally, the Board has also considered the veteran's claim in 
view of the Court's holding in Fenderson, supra, and 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  In this regard, 
we have considered all the evidence of record with respect to 
the veteran's claim.  We are cognizant that our grant of an 
increase to 20 percent has been granted with consideration of 
the objective medical evidence as well as the veteran's 
testimony, which before the undersigned was found to be 
credible and persuasive.  

In view of the foregoing, and given that the veteran's 
complaints and objective medical findings on VA examination 
in March 1999 were similar to those reported on VA 
examination in June 2000, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
low back disorder met the criteria for a 20 percent 
evaluation from December 10, 1998, the date of the veteran's 
original claim. 

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson case is a 
"judgment call" based upon the recent Court precedent, and 
does not reflect error by the RO.  


ORDER

Entitlement to an initial compensable rating for residuals of 
a right hand disorder is denied.  

A 20 percent evaluation for a low back disorder, effective 
from December 10, 1998, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



